J-A16029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                        OF PENNSYLVANIA
                             Appellee

                        v.

    PETER JAMES SOROKAPUT

                             Appellant                   No. 54 MDA 2020


      Appeal from the Judgment of Sentence Entered December 13, 2019
               In the Court of Common Pleas of Schuylkill County
               Criminal Division at No.: CP-54-CR-0000645-2019


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                           FILED OCTOBER 14, 2020

       Appellant, Peter James Sorokaput, appeals from the December 13, 2019

judgment of sentence entered in the Court of Common Pleas of Schuylkill

County (“trial court”), following his guilty plea to multiple charges of sexual

abuse against his daughters. Upon review, we affirm.

       The facts and procedural history of this case are undisputed. Briefly, on

November 21, 2019, Appellant pleaded guilty to three counts of rape of a

child, two counts of aggravated indecent assault, two counts of incest of minor

under the age of 13 years, two counts of corruption of minors, two counts of

endangering the welfare of children, two counts of indecent assault, and four

counts of indecent exposure.1            On December 13, 2019, the trial court


____________________________________________


118 Pa.C.S.A. §§ 3121(c), 3125(b), 4302(b)(1), 6301(a)(1)(ii), 4304(a)(1),
3126(a)(7), and 3127(a), respectively.
J-A16029-20



sentenced Appellant to an aggregate term of 30 to 60 years’ imprisonment.

Appellant did not file any post-sentence motion. Instead, he timely appealed.

The trial court directed Appellant to file a Pa.R.A.P. 1925(b) statement of

errors complained of on appeal. Appellant complied, raising a single assertion

of error whereby he challenged only the discretionary aspects of sentencing.

In response, the trial court issued a Pa.R.A.P. 1925(a) opinion.

      On appeal, Appellant presents two issues for our review.

      [I.] Did the sentencing court abuse its discretion in crafting a
      manifestly excessive sentence after ordering the sentence on
      multiple counts to run consecutively for an aggregate sentence of
      not less than 30 to not more than 60 years incarceration?

      [II.] Did the trial court’s defective guilty plea colloquy, which failed
      to inquire into whether [Appellant] was knowingly and intelligently
      waiving his right to a jury trial, admitting guilt of his own free will,
      and understood that the sentences on each charge could be run
      consecutively, render [his] plea unknowing and involuntary in
      character as to require the plea to be vacated and the matter
      remanded for a new trial?

Appellant’s Brief at 4.

      At the outset, we note that we are unable to address Appellant’s claims,

because, as the Commonwealth notes, he failed to preserve them for our

review. Appellant waived his first claim implicating the discretionary aspects

of sentencing. Our review of the record indicates that he failed to preserve

this claim for our review because he did not raise it before the trial court at

sentencing or in a post-sentence motion. See Pa.R.Crim.P. 720(A)(1); see

also Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013)

(holding objections to discretionary aspects of sentence are generally waived


                                       -2-
J-A16029-20



if not raised at sentencing or preserved in a post-sentence motion).           In

Commonwealth v. Cartrette, 83 A.3d 1030 (Pa. Super. 2013), we explained

that “issues challenging the discretionary aspects of a sentence must be raised

in a post-sentence motion or by presenting the claim to the trial court during

the sentencing proceedings.        Absent such efforts, an objection to a

discretionary aspect of a sentence is waived.” Cartrette, 83 A.3d at 1042

(citation omitted).     Likewise, Appellant also waived his second issue

challenging the validity of his guilty plea because he failed to include it in his

Rule 1925(b) statement.        See Pa.R.A.P. 1925(b)(4)(vii) (“[i]ssues not

included in the Statement and/or not raised in accordance with the provisions

of this paragraph (b)(4) are waived.”). Accordingly, we affirm the judgment

of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2020




                                      -3-